JANVIER, J.
(dissenting).
If the facts given in the written statement made by claimants four days after the death of their son are true, then they were not dependents of their son and are not entitled to compensation.
I concur in the opinion of my associates that, where a written statement is obtained from a person who is so overcome by grief as to be irresponsible, or from some one who has been improperly imposed upon, or prevailed upon to say something not intended, such statement should be given no credence if it is in conflict with a statement made later, under oath, and after due consideration.
On the other hand, where, as here, such statement is freely given and there is not a syllable of evidence to show that any. improper force -or method was used in obtaining it, and where, as here, the statement refers to the particular detail on which the entire controversy depends, then I feel that such statement, made soon after the accident and before thoughts of a claim for damages or for compensation were entertained, should be given much more weight than subsequent testimony produced in an effort to obtain financial redress for the results of the accident.
It will not do to say that claimants, when they made their statement — they do not deny that they made it — overlooked the fact that their son had contributed to them the $25 he had received from the Higgins Lumber & Export Company, because that very money was referred to by them in their statement as having been used by their son for his own needs.
I cannot see how the adjusters can be criticized for calling upon claimants four days after the death of their son in an effort to ascertain whether they were entitled to compensation.
Surely it cannot be said that insurers should be required to pay claims without making investigations.
If investigations must be made, then why ■ should they not be made four days after the death on which the claim is predicated. If there is a longer delay, claimants themselves usually protest.
The statement made by claimants was fairly and properly obtained and is more valuable than the contrary testimony given after thoughts of recovery had entered their minds.
As I cannot see that there is any distinction between this case and Zuviceh v. Schnyder, 18 La. App. 121, 137 So. 379, and Edwards et al. v. Standard Gin & Mfg. Co., 12 La. App. 153, 125 So. 593, I respectfully dissent.